Citation Nr: 1627858	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  11-30 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss disability.

2.  Entitlement to service connection for right knee disability to include as secondary to service-connected right ankle disability.

3.  Entitlement to service connection for post traumatic stress disorder (PTSD) claimed as due to military sexual trauma.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to December 1975 and from March 1976 to September 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009, May 2010, and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In July 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is of record.  It is noted that the Veteran declined to present testimony on his PTSD claim at this time and his VA Form 9 (substantive appeal to the Board) reflects that he does not desire a hearing on this matter before the Board.

In July 2014, the Board remanded the right knee and PTSD claims for additional development.  While the claims were in remand status, the Veteran perfected an appeal to the Board on the issue of entitlement to a compensable evaluation for bilateral hearing loss disability.  His indicated on VA Form 9 dated in June 2015 that he did not want a hearing in this matter.  The RO certified the issue to the Board in October 2015.  As such, this issue has been added above and will be addressed herein.

The Board notes that the Veteran's appeal has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The issues of entitlement to service connection for right knee disability and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the appeal period, hearing loss disability was manifested at worst by an average pure tone decibel loss in the of 43 in the right ear with 94 percent speech discrimination, and of 63 in the left ear with 92 percent speech discrimination.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letters dated in January 2009, July 2009, September 2009, and October 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran an appropriate VA medical examination, which are adequate.  The Board finds that the VA audiological examination report described the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claim.

II.  Evaluations

The Veteran seeks a compensable evaluation for bilateral hearing loss.  Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85(a), (d).  Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86.  Specifically, an exceptional pattern of hearing loss is hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz ), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a), (b).

Analysis

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against a compensable schedular evaluation for bilateral hearing loss disability.  The evidence of record does not more nearly reflect the criteria for a compensable evaluation.  38 C.F.R. §§ 4.7, 38 C.F.R. § 4.86.

On the authorized VA audiological examination in March 2014, the average pure tone decibel loss was 43 in the right ear with 94 percent speech discrimination, and of 63 in the left ear with 92 percent speech discrimination.  It is noted that only the frequencies from 1000 to 4000 Hertz are considered for VA evaluation purposes.  See 38 C.F.R. § 4.85(a), (d).  Applying 38 C.F.R. § 4.85, Table VI, to the March 2014 VA audiological findings, the Veteran has a numeric designation of I for his right ear and II for his left ear.  Application of 38 C.F.R. § 4.85, Table VII results in a finding that a 0 percent disability evaluation for the bilateral hearing loss is warranted.  Also, the pure tone thresholds of record do not reflect an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(a) because the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz ) is not 55 decibels or more; and, as such, that provision is inapplicable.  Likewise, an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(b) is not shown as the documented pure tone threshold for the Veteran are not 30 decibels or less at 1,000 Hertz and 70 decibels or more at 2,000 Hertz.  Thus, neither Table VI nor Table VIa is applicable.  38 C.F.R. § 4.86(b).

The Board has considered the effect of the Veteran's hearing loss on his ability to function in the work-place.  Friscia v. Brown, 7 Vet. App. 294 (1995); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The record shows that the Veteran is employed.  See VA examination (knee) (October 2014) ("Currently employed as a teacher.").  At his March 2013 VA audiological examination, the Veteran stated that he required others to repeat themselves frequently and had considerable difficulty with background noise.  He did not report any difficulties specific to performing his work or the work environment.

To the extent that the Veteran reports that his acuity is worse than evaluated, the Board has considered his statements.  This evidence is both competent and credible in regard to reporting worsening hearing acuity.  However, far more probative of the degree of the disability are the results of testing prepared by the VA audiologist in March 2014 as this was a skilled professional and the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  In essence, lay statements are of limited probative value.  As a layperson, the Veteran is competent to report difficulty with his hearing; however, he is not competent to assign particular speech recognition scores or pure tone decibel reading to his current acuity problems.  As indicated above, ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann, supra.

Accordingly, the claim for a compensable evaluation for bilateral hearing loss disability is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  The Board believes that a uniform disability evaluation is warranted.  Because the disability has not met the criteria for a higher evaluation at any time during the appeal period, there is no basis for a staged rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.).

The Board has also considered whether the case should be referred to the Director of VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455.

Here, the record reflects that the manifestations of the disability, hearing impairment in each ear, are those specifically contemplated by the schedular criteria.  The Board has considered the Veteran's report of difficulty understanding conversations in noisy environments and has found no indication in the record that the average industrial impairment from the disability would be to a compensable degree.  Following VA examination in 2014 and interview of the of the Veteran, the examiner opined that the Veteran's hearing loss did impact ordinary conditions of daily life, including ability to work, but the Veteran did not report occupational effects and noted only that he need other to repeat themselves frequently and had considerable difficulty in noisy background.  Based on the functional effects as reported by the Veteran during his VA examination in March 2014, the Board finds that the VA examination report is in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for hearing loss disability is inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's hearing loss with the established criteria found in the rating schedule for hearing loss shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed above, the rating criteria considers pure tone decibel hearing loss and speech discrimination hearing loss.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  In any event, the Board observes that, even if the available schedular evaluation for the Veteran's hearing loss disability were inadequate [which it manifestly is not], the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms," nor does he so contend.

The Board has been unable to identify an exceptional or unusual disability picture, and neither has the Veteran.  The Board finds that the functional effects caused by the Veteran's hearing disability, which undoubtedly exist, do not constitute any exceptional or unusual disability picture warranting consideration of an extraschedular rating.

In short, there is nothing in the record to indicate that the Veteran's service-connected hearing loss disability cause impairment with ordinary conditions of daily life or employment over and above that which is contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

A compensable evaluation for bilateral hearing loss is denied.



REMAND

Right Knee Disability

During the pendency of this appeal, the Veteran's paper claims file was being scanned into VMBS to become part of his electronic claims file.  In this regard, report of VA knee examination dated in October 2014 reflects that the electronic claims file was not complete at the time the examiner had access to the file for review and there was no paper file for review.  The examiner noted that documents were "pending scanning" and these documents were unavailable for review.  The Board cannot discern which documents had not been scanned at the time of the examination and, hence, unavailable for review.  Thus, the Board cannot make a finding as to whether they are relevant and, therefore, remand is necessary for an addendum to the October 2014 VA examination report following a review of the now complete VA electronic claims file.

PTSD

In its July 2014 remand, the Board directed the AOJ to request review of all command chronologies for 1975, 1978, 1979, and 1982 in an attempt to corroborate the claimed in-service stressor.  Also, the Board directed that the AOJ obtain and review the Veteran's service personnel records.

The RO notified the Veteran in a November 2014 letter that it had (1)  requested review of your Command Chronologies for the years 1975, 1978, 1979, and1982, to determine whether these support the occurrence of the in-service personal assault as reported by you; (2) obtained your treatment records from the New Bern VA medical facility; (3) requested VA treatment records from the Salisbury VA Medical Center dated February 1987 to present; and (4) received October 2014 examination report and military personnel records from the National Personnel Records Center (NPRC).

However, the claim file does not include a record of any request for the Command Chronologies following the Board remand and the January 2015 Supplemental Statement of the Case does not show that any requests were made for Command Chronologies as directed.  There is further no documentation in the claims file of a negative result from the US Marine Corp other than the May 2011 letter concerning the period of 1977 only.  The Veteran asserted in February 2015 that his claim could possibly be corroborated by Command Chronologies dated in 1978.

Therefore, to ensure that VA has met its duty to assist the Veteran, the RO should undertake efforts to request review of the Veteran's Command Chronologies for the years 1975, 1978, 1979, and 1982, to determine whether these support the occurrence of the in-service personal assault as reported by the Veteran.  All attempts to secure this evidence should be documented in the claims file along with all responses.

Additionally, in its prior remand, the Board directed that the AOJ should obtain all pertinent treatment records identified by the Veteran to include the private treatment records of doctors E.J. and G, and all VA treatment records to include those at the New Bern VA medical facility.  In September 2014, the AOJ sent to the Veteran a letter that provided, in part, as follows:

Send us any treatment records related to your claimed condition(s).  This includes reports or statements from doctors, hospitals, laboratories, medical facilities, mental health clinics, x-rays, physical therapy records, surgical reports, etc.  These should include the dates of treatment, findings, and diagnoses.  If you want us to try to obtain any doctor, hospital or medical reports on your behalf, please complete and return the attached VA Form 21-4142, Authorization and Consent to Release Information.

In December 2014, VA received the Veteran's response and acknowledgement of that letter.  He indicated that he would send more information or evidence in support of his claim.

The record shows that VA received no additional evidence from the Veteran and that he did not provide information or releases for any private medical providers.  Thus, the AOJ did not request the records for doctors E.J. and G.  The Veteran is reminded that VA's duty to assist in the development of a claim is not a one-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential to establishing his claim.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

However, the Board observes that the AOJ has not requested all pertinent treatment records located at New Bern VA medical facility.  VA's duty to assist includes obtaining records in Federal custody.  38 C.F.R. § 3.159.

A remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request review of the Veteran's Command Chronologies for the years 1975, 1978, 1979, and 1982 (as was done already with respect to 1977 in 2011), to determine whether these support the occurrence of the in-service personal assault as reported by the Veteran.  All attempts to secure this evidence should be documented in the claims file along with all responses.  The Veteran should be notified of any negative response and given the opportunity to present evidence from other sources or advise VA of potential sources of evidence.

2.  The AOJ should obtain all pertinent treatment records located at New Bern VA medical facility.

3.  Report of VA examination dated in October 2014 should be returned to the examiner for an addendum.  The examiner should review the claims file and indicate whether there is any change based thereon to the October 2014 VA examination report and medical opinion.  Review of the claim file should be specifically noted by the examiner in the addendum.

4.  The AOJ should conduct any other development required and readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should furnish to the Veteran a Supplemental Statement of the Case and afford him the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


